Mr.. Justice Wolf
delivered the opinion of the court..
*686A suit was begun in the District Court of San Juan by-Juan Carlos MacCormick against the Succession of Benigno Trueba y Gutierrez to cancel a mortgage of 13,600 escudos fuertes on 535 acres of land of those which formed the plantar, tion “Providencia” in Carolina, the mortgage having been made in favor of Don Antonio Moreno by José Suarez. The plantation by successive alienations became the property of Benigno Trueba Rodriguez. In the suit the parties agreed to. the cancellation, and an order for that purpose was obtained and sent to the registrar of property. He refused to record the cancellation.
The note of the registrar is substantially as follows:
“The record of cancellation is denied because although the mortgage is recorded in the name of Benigno Trueba y Gutierrez the suit is brought against the Succession of Benigno Trueba y Gutierrez and there is nothing to show who are the persons who compose it nor the title by which they succeed.”
The registrar is obviously right. In order to protect the public his records should contain all the data which show the devolution of property. He is not questioning the decision of the district court. He is merely stating that the order furnished does not contain sufficient facts.
The note of the registrar must be affirmed.

Affirmed.

Chief Justice Hernández and Justices MacLeary and del Toro concurred.
Mr. Justice Figueras did not take part in the decision of this ease.